FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ ﻿ 4 PIPELINE UPDATE - ASTRAZENECA DEVELOPMENT PIPELINE, 30 JUNE 2014 NMEs Phase III / Pivotal / Registration Submission dates shown for assets in Phase III and beyond. As disclosure of compound information is balanced by the business need to maintain confidentiality, information in relation to some compounds listed here has not been disclosed at this time. Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta / Brilique1 ADP receptor antagonist arterial thrombosis Launched Launched Filed Launched Epanova# omega-3 free fatty acids hypertriglyceridaemia Approved Farxiga / Forxiga2 SGLT-2 inhibitor diabetes Launched Launched Launched Filed Myalept leptin analogue lipodystrophy Launched N/A roxadustat# hypoxia-inducible factor inhibitor anaemia in CKD / ESRD Q3 20143 N/A N/A Oncology AZD9291¶ EGFR tyrosine kinase inhibitor advanced T790M+ NSCLC Q2 2014 Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity medullary thyroid cancer Launched Launched Q3 2014 Filed MEDI4736# PACIFIC anti-PD-L1 MAb stage III NSCLC Q2 2014 MEDI4736# ATLANTIC¶ anti-PD-L1 MAb 3rd line NSCLC Q1 2014 moxetumomab pasudotox# anti-CD22 recombinant immunotoxin hairy cell leukaemia Q2 2013 olaparib PARP inhibitor BRCAm PSR ovarian cancer Filed Filed olaparib SOLO-1 PARP inhibitor 1st line BRCAm ovarian cancer Q3 2013 olaparib SOLO-2 PARP inhibitor BRCAm PSR ovarian cancer Q3 2013 olaparib GOLD PARP inhibitor 2nd line gastric cancer Q3 2013 olaparib OlympiA PARP Inhibitor adjuvant breast cancer Q2 2014 olaparib OlympiAD PARP inhibitor metastatic breast cancer Q2 2014 selumetinib# SELECT-1 MEK inhibitor 2nd line KRAS+ NSCLC Q4 2013 selumetinib# ASTRA MEK inhibitor differentiated thyroid cancer Q3 2013 selumetinib# SUMIT MEK inhibitor uveal melanoma Q2 2014 tremelimumab¶ anti-CTLA-4 MAb mesothelioma Q2 2014 Phase III / Pivotal / Registration (continued) Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation and Autoimmunity benralizumab# CALIMA, SIROCCO, ZONDIA anti-IL-5R MAb severe asthma Q4 2013 benralizumab# TERRANOVA, GALATHEA anti-IL-5R MAb COPD Q3 20144 brodalumab# AMAGINE-1,2,3 anti-IL-17R MAb psoriasis Q3 2012 ++ ++ brodalumab# AMVISION-1,2 anti-IL-17R MAb psoriatic arthritis Q1 2014 ++ ++ lesinurad selective uric acid reabsorption inhibitor (URAT1) chronic treatment of patients with gout Q4 2011 Q4 2014 Q4 2014 n/a5 PT003 GFF LAMA / LABA COPD Q2 2013 PT001 GP LAMA COPD Q2 2013 Infection CAZ AVI# RECLAIM cephalosporin / beta lactamase inhibitor serious infections Q1 2012 N/A Q4 2014 CAZ AVI# REPROVE cephalosporin / beta lactamase inhibitor hospital-acquired pneumonia / ventilator-associated pneumonia Q2 2013 N/A Zinforo# extended spectrum cephalosporin with affinity to penicillin-binding proteins pneumonia / skin infections N/A Launched N/A Filed Neuroscience Movantik# oral peripherally-acting mu-opioid receptor antagonist opioid-induced constipation Filed Filed # Partnered product. ¶ Registrational Phase II/III study. ++ Filing is the responsibility of the partner. 1 Brilinta in the US; Brilique in rest of world. 2 Farxiga in the US; Forxiga in rest of world. 3 First patient enrolled in June and dosed in July 2014. 4 First patient dosed in July 2014. 5 Regulatory approval no longer being sought in China. This market will be served by RDEA3170. NMEs Phases I and II Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism tenapanor (AZD1722)# NHE3 inhibitor ESRD-Pi / CKD with T2DM1 II Q1 2013 AZD4901 hormone modulator polycystic ovarian syndrome II Q2 2013 AZD1979 melanin-concentrating hormone (MCH) receptor obesity I Q2 2014 MEDI6012 LCAT arterial thrombosis I Q1 2012 MEDI8111 Rh-factor II trauma / bleeding I Q1 2014 Oncology AZD1775# WEE-1 inhibitor ovarian cancer II Q4 2012 AZD2014 mTOR serine / threonine kinase inhibitor solid tumours II Q1 2013 AZD4547 FGFR tyrosine kinase inhibitor solid tumours II Q4 2011 MEDI-551# anti-CD19 MAb CLL / DLBCL II Q1 2012 MEDI-573# anti-IGF MAb metastatic breast cancer II Q2 2012 selumetinib# MEK inhibitor 2nd line KRAS- NSCLC II Q1 2013 AZD5363# AKT kinase inhibitor breast cancer II Q1 2014 volitinib# MET tyrosine kinase inhibitor papillary renal cell carcinoma II Q2 2014 AZD1208 PIM kinase inhibitor haematological malignancies I Q1 2012 AZD5312# androgen receptor inhibitor prostate cancer I Q2 2014 AZD6738 ATR serine / threonine kinase inhibitor CLL / head & neck I Q4 2013 AZD8186 PI3 kinase beta inhibitor solid tumours I Q2 2013 AZD9150# STAT3 inhibitor haematological malignancies I Q1 2012 MEDI-565# anti-CEA BiTE MAb solid tumours I Q1 2011 MEDI0639# anti-DLL-4 MAb solid tumours I Q2 2012 MEDI0680 anti-PD-1 MAb solid tumours I Q4 2013 MEDI3617# anti-ANG-2 MAb solid tumours I Q4 2010 MEDI4736# + tremelimumab anti-PD-L1 MAb + anti-CTLA-4 MAb solid tumors I Q4 2013 MEDI4736# + dabrafenib + trametinib2 anti-PD-L1 MAb + BRAF inhibitor + MEK inhibitor melanoma I Q1 2014 MEDI4736# + Iressa anti-PD-L1 MAb + EGFR inhibitor NSCLC I Q2 2014 MEDI4736# + MEDI0680 anti-PD-L1 MAb + anti-PD-1 MAb solid tumours I Q2 2014 MEDI-551# + rituximab3 anti-CD19 MAb + anti-CD20 MAb haematological malignancies I Q2 2014 NMEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Oncology (continued) MEDI6469# murine anti-OX40 MAb solid tumours I Q1 2006 moxetumomab pasudotox# anti-CD22 recombinant immunotoxin pALL I Q3 2008 tremelimumab + Iressa anti-CTLA-4 MAb + EGFR inhibitor NSCLC I Q2 2014 Respiratory, Inflammation and Autoimmunity AZD2115# MABA COPD II Q2 2012 AZD9412# (SNG001) inhaled interferon β asthma / COPD II Q1 2010 anifrolumab# anti-IFN-alphaR MAb SLE II Q1 2012 brodalumab# anti-IL-17R MAb asthma II Q2 2013 mavrilimumab# anti-GM-CSFR MAb rheumatoid arthritis II Q1 2010 MEDI2070# anti-IL-23 MAb Crohn's disease II Q1 2013 MEDI7183# anti-a4b7 MAb Crohn's disease / ulcerative colitis II Q4 2012 MEDI9929# anti-TSLP MAb asthma II Q2 2014 PT010 LAMA / LABA / ICS COPD II Q2 2014 RDEA3170 selective uric acid reabsorption inhibitor (URAT1) chronic management of hyperuricaemia in patients with gout II Q3 2013 sifalimumab# anti-IFN-alpha MAb SLE II Q3 2008 tralokinumab anti-IL-13 MAb asthma / IPF II Q1 2008 AZD1419# TLR9 agonist asthma I Q3 2013 AZD7594 inhaled SGRM asthma / COPD I Q3 20124 AZD7624 inhaled P38 inhibitor COPD I Q1 2013 AZD8848# inhaled TLR7 agonist asthma I Q2 2012 MEDI-551# anti-CD19 MAb multiple sclerosis I Q3 2012 MEDI4920 anti-CD40L MAb primary Sjögren's syndrome I Q2 2014 MEDI5872# anti-B7RP1 MAb SLE I Q4 2008 Infection AZD5847 oxazolidinone anti-bacterial inhibitor tuberculosis II Q4 2012 CXL# beta lactamase inhibitor / cephalosporin MRSA II Q4 2010 ATM AVI monobactam / beta lactamase inhibitor targeted serious bacterial infections I Q4 2012 AZD0914 GyrAR serious bacterial infections I Q4 2013 NMEs Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Infection (continued) MEDI-550 pandemic influenza virus vaccine pandemic influenza prophylaxis I Q2 2006 MEDI-559 paediatric RSV vaccine RSV prophylaxis I Q4 2008 MEDI4893 MAb binding to S. aureus toxin hospital-acquired pneumonia / serious S. aureus infection I Q1 2013 MEDI7510 RSV sF+GLA-SE prevention of RSV disease in older adults I Q2 2014 MEDI8897# anti-RSV MAb-YTE passive RSV prophylaxis I Q2 2014 Neuroscience AZD3241 myeloperoxidase inhibitor multiple system atrophy5 II Q2 2012 AZD5213 histamine-3 receptor antagonist Tourette's syndrome / neuropathic pain II Q4 2013 AZD3293# beta-secretase inhibitor Alzheimer's disease I Q4 2012 AZD6423 NMDA antagonist suicidal ideation I Q3 2013 MEDI1814 anti-amyloid beta MAb Alzheimer's disease I Q2 2014 # Partnered product. 1 Fluid retention indication for tenapanor terminated in Q2. 2 MedImmune-sponsored study in collaboration with GSK. 3 MedImmune-sponsored study in collaboration with Genentech. 4 Original programme terminated in 2013. Programme now reinitiated. 5 Multiple system atrophy is now the lead indication for this molecule. Line Extensions Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta/ Brilique1 EUCLID ADP receptor antagonist outcomes study in patients with peripheral artery disease Q4 2012 Brilinta/ Brilique1 PEGASUS-TIMI 54 ADP receptor antagonist outcomes study in patients with prior myocardial infarction Q4 2010 Brilinta/ Brilique1 SOCRATES ADP receptor antagonist outcomes study in patients with stroke or TIA Q1 2014 Brilinta/ Brilique1 THEMIS ADP receptor antagonist outcomes study in patients with Type 2 diabetes and CAD, but without a previous history of MI or stroke Q1 2014 BydureonDual Chamber Pen GLP-1 receptor agonist diabetes Approved Filed Filed BydureonEXSCEL GLP-1 receptor agonist outcomes study Q2 2010 Bydureonweekly suspension GLP-1 receptor agonist diabetes Q1 2013 Farxiga/ Forxiga2 DECLARE-TIMI 58 SGLT-2 inhibitor outcomes study Q2 2013 KombiglyzeXRFDC / KomboglyzeFDC3 DPP-4 inhibitor / metformin FDC diabetes Launched Launched Filed OnglyzaSAVOR-TIMI 53 DPP-4 inhibitor outcomes study Q2 2010 Filed Filed saxagliptin / dapagliflozin FDC DPP-4 inhibitor / SGLT-2 inhibitor FDC diabetes Q2 2012 XigduoXRFDC /Xigduo FDC4 SGLT-2 inhibitor / metformin FDC diabetes Filed Launched Oncology Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity differentiated thyroid cancer Q2 2013 FaslodexFALCON oestrogen receptor antagonist 1st line advanced breast cancer Q4 2012 IressaIMPRESS EGFR tyrosine kinase inhibitor treatment beyond progression Q1 2012 Respiratory, Inflammation and Autoimmunity Symbicort5 ICS / LABA Breath Actuated Inhaler asthma / COPD Line Extensions (continued) Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Neuroscience Diprivan# sedative and anaesthetic conscious sedation N/A Launched Q4 2014 Launched Gastrointestinal Entocort glucocorticoid steroid Crohn's disease / ulcerative colitis Launched Launched N/A linaclotide# GC-C receptor peptide agonist irritable bowel syndrome with constipation (IBS-C) N/A N/A N/A Nexium proton pump inhibitor peptic ulcer bleeding Launched Launched N/A Launched # Partnered product. 1 Brilinta in the US; Brilique in rest of world. 2 Farxiga in the US; Forxiga in rest of world. 3 Kombiglyze XR in the US; Komboglyze FDC in the EU. 4 Xigduo XR FDC in the US; Xigduo FDC in the EU. 5 Development of a new BAI device is ongoing. Terminations (discontinued projects between 1 April and 30 June 2014) NME / Line Extension Compound Reason for Discontinuation Area Under Investigation NME AZD47211 Safety / efficacy COPD NME AZD50691 Safety / efficacy asthma NME MEDI8968# Safety / efficacy COPD / HS NME MEDI9287 economic avian influenza # Partnered product. 1 Termination decision made July 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:31July 2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
